internal_revenue_service number release date index numbers ---------------------- ---------------------------------------- ----------------------------------------------------- -------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-151970-09 date date legend trust trust declarant child child child state law dear ------------ -------------------------------- ------------------------ -------------------------- ------------------------ ------------------------ ----------------------------- ------------------------ ----------------------------- -------------------------------------------------- this responds to trust 1’s and trust 2’s requests dated date for rulings about certain federal_income_tax consequences of proposed transactions you are the trustee of trust and trust facts trust declarant formed trust in for the benefit of declarant’s children grandchildren and great-grandchildren declarant declarant’s spouse and three children child plr-151970-09 child and child have died child and child each have three living children and child has four living children the ten living grandchildren are the current beneficiaries of trust article iii c of trust provides that the trustee shall pay or apply for the benefit of declarant’s children grandchildren and great-grandchildren such sums from the income or principal of the trust estate as the trustee in the exercise of its sole discretion deems advisable payments need not be equal article iii c of trust provides that trust will terminate at any time that the trustee in its absolute discretion deems it advisable to terminate such trust provided however that in no event shall such trust terminate prior to date and no later than twenty-one years after the death of all of declarant’s spouse children and grandchildren article iii c of trust provides that upon termination all property and assets of the trust shall be distributed among declarant’s grandchildren then living in equal shares and if any of declarant’s grandchildren is not then living but leave children then living such children shall receive the share that would have passed to their parent per stirpes the trustee proposes to exercise its authority to appoint the undistributed_income and principal equally to ten new trusts each for the benefit of one grandchild other than the beneficiaries each new trust will contain the same provisions for the distribution of income and principal as are contained in trust each new trust will contain a proportionate share of the assets of trust equal to the beneficial_interest of each beneficiary in trust 1’s assets trust declarant and declarant’s spouse formed trust in for the benefit of declarant’s children grandchildren and great-grandchildren the ten living grandchildren are the current beneficiaries of trust article ii of trust provides that the trustee shall pay all or part of the net_income of trust to the beneficiaries article ii of trust also provides that the amount of income distributed shall be determined in the sole and absolute discretion of the trustee payments need not be equal article iii of trust provides that the trustee may pay out to any individual income_beneficiary an amount of principal as the trustee in its absolute discretion deems necessary for the care support education illness or emergency of such individual income_beneficiary plr-151970-09 article iv of trust provides that trust will terminate at any time that the trustee in its absolute discretion deems it advisable to terminate such trust provided however that the trust shall terminate no later than the death of the last of declarant’s grandchildren article v of trust provides that upon termination of the trust all the principal and undistributed_income of the trust shall be distributed per stirpes to the descendants of each of declarant’s three deceased children thus each child of child and child would receive a pro_rata distribution of one-ninth of trust while each child of child would receive a pro_rata distribution of one-twelfth of trust article v of trust also provides that notwithstanding any other provision of the trust agreement the trust shall terminate no later than years after the death of the last of the survivor of the children grandchildren and great grandchildren of the trustors living at the time of the last of the trustors dies the trustee proposes to exercise its authority to appoint the undistributed_income and principal to ten new trusts each for the benefit of one grandchild one-ninth of the principal and undistributed_income would be distributed to the new trust created for the benefit of each child of child and child and one-twelfth of the principal and undistributed_income would be distributed to the new trust for the benefit of each child of child other than the beneficiaries each new trust will contain the same provisions for the distribution of income and principal as are contained in trust each new trust contains a proportionate share of the assets of trust equal to the beneficial_interest of each beneficiary in trust 2’s assets law and analysis sec_61 of the internal_revenue_code provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata plr-151970-09 among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange state law permits a trustee with discretionary authority under the terms of an irrevocable inter_vivos_trust agreement to make a distribution of income or principal to or for the benefit of one or more beneficiaries of a_trust to instead exercise such authority by appointing all or part of the income or principal subject_to the power in favor of a trustee of a second trust subject_to certain conditions and restrictions set forth in state statutes here trust 1’s assets will be distributed equally among the ten separate trusts each new trust contains a proportionate share of the assets of trust equal to the beneficial_interest of each beneficiary in trust 1’s assets accordingly the modification and severance of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 in addition because the modification and severance of the trust is not a taxable_event under sec_1001 the holding_period of the assets that the ten separate trusts receive from trust will include the period that trust held those assets trust 2’s assets will be distributed pro_rata to the descendants of child child and child among ten separate trusts each new trust contains a proportionate share of the assets of trust equal to the beneficial_interest of each beneficiary in trust 2’s assets accordingly the modification and severance of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 in addition because the modification and severance of the trust is not a taxable_event under sec_1001 the holding_period of the assets that the ten separate trusts receive from trust will include the period that trust held those assets conclusions based on the information submitted and representations made we conclude that- the modification and severance of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 to trust the ten separate trusts or their beneficiaries the holding_period of the assets that the ten separate trusts receive from trust will include the period that trust held those assets the modification and severance of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 to trust the ten separate trusts or their beneficiaries and the holding_period of the assets that the ten separate trusts receive from trust will include the period that trust held those assets we do not express or imply an opinion on the federal tax consequences of any aspect of these transactions other than those expressed in the conclusion above for example we express no opinions about the federal tax consequences of the plr-151970-09 transactions under sec_2601 sec_643 sec_661 sec_2036 sec_2037 sec_2038 and sec_2501 concerning which the office of associate chief_counsel passthroughs special industries previously informed you that it had declined to rule this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations that you submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayers must attach to any income_tax return to which it is relevant a copy of this letter or if they file their returns electronically a statement providing the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
